Citation Nr: 1513415	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-06 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for bilateral hand arthritis.

4.  Entitlement to service connection for a vision disability, including as due to exposure to asbestos.

5.  Entitlement to service connection for hypertension, including as due to exposure to Agent Orange.

6.  Entitlement to service connection for a prostate disability, including as due to exposure to Agent Orange.

7.  Entitlement to service connection for nerve damage (claimed as peripheral neuropathy and trembling of the hands, lips, and mouth), including as due to exposure to Agent Orange.

8.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from October 1967 to September 1970 that included service in the Republic of Vietnam from April 1968 to November 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In an April 2010 statement, the Veteran contends that his vision disability is due to exposure to asbestos.  In his February 2013 substantive appeal, he asserts that his prostate, hypertension, and neuropathy disabilities are due to exposure to Agent Orange.  The issues as characterized on the title page reflect these contentions.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent VA examination for his service-connected PTSD in May 2012.  In his February 2013 substantive appeal, he reported that his PTSD had "gotten progressively worse."  Given the evidence of a change in the condition, he is entitled to a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The Veteran maintains that he has nerve damage in his hands and trembling of his hands, lips, and mouth; hypertension; and prostate problems, due to military service, including exposure to Agent Orange.  In a February 2010 statement, he reported having hypertension since 1984 for which he took prescribed medications.  

He believed he had a vision disorder due to exposure to asbestos, with which he came in contact while aboard a ship (USS Guam), according to his February 2013 substantive appeal.  The Veteran attributed his back, left shoulder, and bilateral hand arthritis disabilities to the need to crawl around and sleep on cold ground while in combat.  

The Veteran's service records show that, in May 1970, he was a squadron leader and embarked on the USS GUAM in Morehead, North Carolina.  He traveled to Camp Lejeune, North Carolina, and arrived in July 1970.

VA medical records, dated in September 1974, and from November 2001 to January 2013, include findings of presbyopia, benign prostatic hypertrophy (BPH) and elevated PSA, degenerative joint disease, low back and left shoulder pain, hypertension, and pain and stiffness in the right hand fingers and joints.

Here, the Board is of the opinion that the Veteran should be afforded VA examination(s) to determine if he has nerve, prostate, back, left shoulder, hypertension, vision, or bilateral hand arthritis disabilities related to a disease or injury in active service.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83 .

Recent medical records regarding the Veteran's treatment at the VA medical center (VAMC) in Little Rock, dated since January 2013, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain all medical records regarding the Veteran's treatment at the VAMC in Little Rock, dated since January 2013.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the development requested above, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims folder should be reviewed by the examiner in conjunction with the examination. 

The examiner should also provide an opinion as to whether PTSD would prevent the Veteran from obtaining or retaining gainful employment (earnings above the poverty level for a single individual) consistent with his education and occupational experience.

The examiner should give reasons for the opinion.  If the Veteran is found able to engage in gainful employment, notwithstanding his service-connected disability, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

3. After completing the development requested above, schedule the Veteran for appropriate VA examination(s) to determine whether any current nerve, prostate, left shoulder, back, hypertension, bilateral hand arthritis, or vision disability, is related to service.  After completion of the examination and review of the record, the examiner(s) should answer the following questions:

Has the Veteran had a nerve, prostate, left shoulder, back, hypertension, bilateral hand arthritis, or vision disability at any time since 2010?

If so, is it as likely as not that the Veteran's nerve, prostate, left shoulder, back, hypertension, bilateral hand arthritis, or vision disability is the result of a disease or injury in active service, including exposure to Agent Orange (as to the claimed nerve, prostate, and hypertension disabilities) or asbestos (as to the claimed vision disability) or had its onset in such service?

The examiner(s) should provide reasons for this opinion.  The examiner(s) should discuss the Veteran's post-service reports of symptoms. 

The Veteran is competent to report symptoms and observable history.  If the examiner(s) rejects the Veteran's reports, the examiner(s) should provide a reason for doing so.

The absence of evidence of treatment for nerve, prostate, left shoulder, back, hypertension, bilateral hand arthritis, and vision symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

4. If the claims remain denied, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2014).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




